DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of groups I and the species where the antimicrobial polymer is of formula I in the reply filed on November 20, 2020 is acknowledged.  The traversal is on the ground(s) that the chemistry of Liang et al. (previously cited) detailing a Michael addition type reaction would not have been expected to work for binding polyethylene glycol dimethacrylate to polyethylene imine. This is not found persuasive because the lack of unity finding does not suggest such a modification be done, so this argument is immaterial to the modification of a prior art compound that was set forth in the restriction requirement.  The applicant also argues that one of ordinary skill would not apply the reaction of Poon et al. (previously cited) to attach polyethylene glycol to a polyethylene imine (PEI) polymer because the reaction when applied to PEI instead of chitosan, as is done it Poon et al., is completely unpredictable. This reaction is not completely unpredictable when applied to PEI as the applicant argues because the same reaction has been performed before between branched PEI and an acetylchloro-fuctionalized moiety that is to be attached to the PEI 
The requirement is still deemed proper and is therefore made FINAL.
Claims 3-4, 7-13, and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The graphical representation of the polymer detailed as being instantly employed does not match that disclosed by others from the same source and with the same name. Grunlan et al. (US PGPub No. 2015/0243928) detail the use of a branched PEI from the same supplier with the same number average molecular weight of 10,000 and weight average molecular weight of 25,000 as is stated for the instant branched PEI (see paragraphs 121 and 131; instant specification paragraphs 69-72). The branched PEI of Grunlan et al. is depicted as  
    PNG
    media_image1.png
    107
    313
    media_image1.png
    Greyscale
 (see figure 5B). Instant formula I is described as originating from a branched PEI polymer where the straight branch having two amines and the Y-shaped branch with three amines have been exchanged in regard to position along the backbone, as shown here
    PNG
    media_image2.png
    102
    244
    media_image2.png
    Greyscale
 (see instant scheme 1). Further, the method of production for formula I detailed by the applicant provides no controls over 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The graphical representation of the polymer detailed as being instantly employed does not match that disclosed by others from the same source and with the same name. Grunlan et al. detail the use of a branched PEI from the same supplier with the same number average molecular weight of 10,000 and weight average molecular weight of 25,000 as is stated for the instant branched PEI (see paragraphs 121 and 131; instant specification paragraphs 69-72). The branched PEI of Grunlan et al. is 
    PNG
    media_image1.png
    107
    313
    media_image1.png
    Greyscale
 (see figure 5B). Instant formula I is described as originating from a branched PEI polymer where the straight branch having two amines and the Y-shaped branch with three amines have been exchanged in regard to position along the backbone, as shown here
    PNG
    media_image2.png
    102
    244
    media_image2.png
    Greyscale
 (see instant scheme 1). Further, the method of production for formula I detailed by the applicant provides no controls over which primary amine in the branched PEI is the site for reaction. No characterization was conducted to verify the structure of the final product after the synthetic reactions were completed.  Kumar et al. also the use of a branched PEI from the same supplier with the same molecular weight as is instantly employed, but they show the structure as
    PNG
    media_image3.png
    112
    276
    media_image3.png
    Greyscale
 (see figure 1 and page 5706 second column first paragraph). While the backbone of this polymer is shown with two extra carbons at the end of its repeat unit, this appears to be a typographical error since it is inconsistent with the chemical structure of poly(ethylenimine). As a result it is unclear if the graphical representation of formula I is truly the polymer of the instant invention. Thus a branched 
    PNG
    media_image3.png
    112
    276
    media_image3.png
    Greyscale
 which corresponds to approximately 15 repeat units and 2) the polyethylene glycol has 1 to 20 repeat units will be deemed sufficient to meet the limitations of formula I. 
Claims 5 and 6 recite a range of values or discrete average molecular weights for the PEI polymer. It is not clear which type of polymer molecular weight is being recited here since there are several varieties that can be employed. In addition, some recited numbers have units and some do not. In the case of claim 5, a range of 800 to 750 KDa is recited, yet the constraints on the number of the repeat units in this polymer as recited in the parent claim suggests that a 750 KDa polymer is not within its scope. The repeat unit of the depicted PEI polymer has a molecular weight of 515 Da. 20 repeat units would total 10,300 Da as a maximum number average molecule weight. While other types of polymer molecular weights can be larger than the number average molecular weight, the 72 fold difference necessary to achieve 750 KDa is atypical of such differences. Also, if the “KDa” is meant to apply to the 800, the range is written backwards.  Claim 6 recites discrete values of 800, 25 K, or 750 KDa. The absence of units on the “800” makes the claim unclear. For the sake of application of prior art, a weight average molecular weight will be interpreted as sufficient to meet the claim 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Paciello et al. (RSC Advances 2015 5:88866-88875) in view of Mirkin et al. (US PGPub No. 2015/0031745), Reeves et al. (previously cited), Alvarez-Paino et al. (Journal of Colloid and Interface Science 2014 417:336-345), Poon et al. (previously cited), and Shi et al.  
Paciello et al. teach that chemical modifications to PEI to achieve a three-dimensional structure is useful for degradable hydrogels employed for drug delivery (see page 88867 first column second paragraph). Modification of these structures by polyethylene glycol (PEGylation) is additionally taught to provide the benefit of reduced toxicity and decreased non-specific interaction with serum proteins (see page 88867 first column second paragraph). Paciello et al. go on to teach the modification of branched PEI with methacrylate moieties bound to pendant amine moieties 
    PNG
    media_image4.png
    198
    445
    media_image4.png
    Greyscale
(see scheme 1). Here the branched PEI that is employed came from the same source as that instantly disclosed and has 
    PNG
    media_image5.png
    118
    316
    media_image5.png
    Greyscale
, an Mn of 10,000, and an Mw of 25,000 which corresponds to about 15 instant repeat units (see instant claim 1 – instant n = 15). The primary amines were taught to be more reactive than the secondary and tertiary amines (see page 88870 second column –page 88871 first column first partial paragraph). The degree of substitution is variable depending on the relative amounts of the methacrylating compound and the PEI (see tables 1 and 2).  The connectivity of these methacrylate groups to the PEI polymer is through amines of the PEI, but not via an acetylated PEG as in instant formula I.
Mirkin et al. teach the utility of PEG spacers to connect a crosslinking moiety to an entity that is be crosslinked (see paragraph 70). The PEGylation reduces immunogenicity (see paragraph 70).
Reeves et al. teach the desire to confer crosslinking ability to a polymer by conjugating a monomethacrylate to the polymer backbone (see abstract and figure 1). 
Alvarez-Paino et al. teach the attachment of a methacrylate terminated six monomer long PEG spacer chain to an amine (see scheme 1; instant claim 1 - instant m ≈ 6). 

    PNG
    media_image6.png
    93
    561
    media_image6.png
    Greyscale
 

Poon et al. teach the attachment of PEG to a polymer backbone by reacting an amine side chain of the polymer backbone with a chloroacetyl functionalized PEG with a methoxy terminal group (see scheme 2). This provides an alternate to a nitrophenyl group for binding a PEG chain to an amine and in particular an amine containing polymer that will ultimately form a hydrogel. 
Shi et al detail the reaction conditions for modifying a branched PEI via a chloroacetyl functional group on a compound of interest (see page 398 first column last partial paragraph-second column first partial paragraph and Scheme 1). They depict one molecule of the desired compound being bound to each PEI repeat unit (see Scheme 1).
As a particular branched PEI that was known for delivering drugs as detailed by Paciello et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select it to generate a crosslinked hydrogel via the action of methacrylate groups that are bound to the polymer via a PEG linker.  The inclusion of the PEG linker would have been obvious based upon Mirkin et al. and Paciello et al. as the application of the same technique to a similar product in order to yield the same improvement. The attachment of the PEG chain to a primary amine pendant from a polymer backbone, where the polymer will ultimately form a crosslinked hydrogel was known to occur via a chloroacetyl modified PEG as taught by Poon et al.; thus the choice of the PEG methacrylate as taught by Alvarez-Paino et al. 


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARALYNNE E HELM/           Examiner, Art Unit 1615